--------------------------------------------------------------------------------

Exhibit 10.2



[EXECUTION VERSION]
 
SHARE REPURCHASE AGREEMENT

dated as of

June 22, 2020

between

SoftBank Group Capital Ltd

and

T-Mobile US, Inc.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 


 
Page
     
Article 1
SALE AND REPURCHASE
     
1.1
Repurchase
2
1.2
Closing
3
1.3
Closing Condition
3
1.4
Subsequent Closings
4
     
Article 2
REPRESENTATIONS AND WARRANTIES OF SBGC
     
2.1
Existence
5
2.2
Power and Authority
5
2.3
Authorization
5
2.4
No Conflicts
5
2.5
Title
5
     
Article 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3.1
Existence
5
3.2
Power and Authority
5

3.3
Authorization
6
3.4
No Conflicts
6
3.5
Company Board Approval
6
Article 4
MISCELLANEOUS
4.1
Termination
6
4.2
Further Assurances
6
4.3
Survival
7
4.4
Amendments and Waivers
7
4.5
Assignment; Binding Agreement
7
4.6
No Third Party Beneficiaries
7
4.7
Entire Agreement
7
4.8
Severability
7
4.9
Counterparts
7
4.10
Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury.
8

4.11
Notices
8
4.12
Interpretation
9
4.13
Tax Treatment
9




--------------------------------------------------------------------------------

SHARE REPURCHASE AGREEMENT
 
This Share Repurchase Agreement, dated as of June 22, 2020 (this “Repurchase
Agreement”), is made between SoftBank Group Capital Ltd, a private limited
company incorporated in England and Wales (“SBGC” or the “Seller”) and wholly
owned subsidiary of SoftBank Group Corp., a Japanese kabushiki kaisha
(“SoftBank”), and T-Mobile US, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, as of the date hereof, SoftBank, indirectly through SBGC, beneficially
owns 304,606,049 shares of common stock, par value $0.00001 per share, of the
Company (the “Common Stock”);
 
WHEREAS, concurrently with entering into this Repurchase Agreement, SoftBank,
SBGC, Delaware Project 4 L.L.C., a limited liability company organized in the
state of Delaware and a wholly owned subsidiary of SoftBank, Delaware Project 6
L.L.C., a limited liability company organized in the state of Delaware and a
wholly owned subsidiary of SoftBank (“Project 6 LLC” and, together with SBGC,
the “SoftBank Parties”), Claure Mobile LLC, a limited liability company
organized in the state of Delaware, Deutsche Telekom AG, an Aktiengesellschaft
organized and existing under the Laws of the Federal Republic of Germany (“DT”),
the Company and T-Mobile Agent LLC, a limited liability company organized in the
state of Delaware and an indirect wholly owned subsidiary of the Company, have
entered into the Master Framework Agreement (the “Framework Agreement”),
pursuant to which various transactions among the parties are intended to occur;
 
WHEREAS, SBGC wishes to sell to the Company, and the Company wishes to purchase
from SBGC, the Repurchased Shares (as defined below) on the terms and subject to
the conditions set forth in this Repurchase Agreement (the “Repurchase
Transaction”);
 
WHEREAS, following the Repurchase Transaction, SBGC intends, among other
actions, to transfer its remaining shares of Common Stock to Project 6 LLC (the
“Project 6 LLC Transfer”);
 


WHEREAS, following the Initial Closing Date (as defined below), a SoftBank Party
may wish to sell to the Company additional Repurchased Shares on the terms and
subject to the conditions set forth in this Repurchase Agreement (a “Subsequent
Share Sale”);
 
WHEREAS, in connection with the Repurchase Transaction, the Company intends to
offer and sell a portion of the Repurchased Shares acquired in the Repurchase
Transaction in an underwritten registered offering (the “Company Offering”),
pursuant to an underwriting agreement (the “Underwriting Agreement”) to be
entered into by and among the Company and each of the underwriters
(collectively, the “Underwriters”) party thereto;
 
WHEREAS, 5,000,000 Repurchased Shares offered in the Company Offering are
expected to be reserved by the Underwriters for sale to certain executives of
SoftBank;
 

--------------------------------------------------------------------------------

WHEREAS, in connection with the Repurchase Transaction, the Company intends to
offer and sell a portion of the Repurchased Shares to the 2020 Cash Mandatory
Exchangeable Trust (the “Mandatory Exchangeable Issuer”) pursuant to a purchase
agreement (the “Exchangeable Issuer Purchase Agreement”) to be entered into by
and between the Company and the Mandatory Exchangeable Issuer, and the Mandatory
Exchangeable Issuer intends to offer and sell securities mandatorily
exchangeable for the cash value of shares of Common Stock, in a private
placement (the “Mandatory Exchangeable Placement”) pursuant to a purchase
agreement, to be entered into by and among the Mandatory Exchangeable Issuer,
the Company, SBGC and the several initial purchasers party thereto;
 
WHEREAS, in connection with the Repurchase Transaction, the Company Offering and
the Mandatory Exchangeable Placement, the Company intends to distribute (the
“Rights Offering” and, together with the Company Offering and the Mandatory
Exchangeable Placement, the “Concurrent Offerings”) to holders of its Common
Stock certain rights (the “Rights”) to purchase Repurchased Shares, which
purchases, if any, will be completed pursuant to the Rights following the
initial closings of the Company Offering and the Mandatory Exchangeable
Placement;
 
WHEREAS, in connection with the Concurrent Offerings, the Company intends to
sell 5,000,000 Repurchased Shares (the “Executive Shares”) of Common Stock (the
“Executive Purchase”) to Claure Mobile LLC (the “Executive Purchaser” and such
purchase, the “Executive Purchase”) pursuant to a purchase agreement (the
“Executive Purchase Agreement”) to be entered into by and between the Company
and the Executive Purchaser;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
Article 1
SALE AND REPURCHASE
 
1.1         Repurchase.
 
(a)          On the terms and subject to the conditions set forth in this
Repurchase Agreement, on the Initial Closing Date (as defined below),
simultaneously with the closing of the Company Offering and the Mandatory
Exchangeable Placement, SBGC shall sell and transfer to the Company, and the
Company shall purchase from SBGC, that number of shares of Common Stock that is
equal to the sum of (i) the aggregate number of shares of Common Stock purchased
on the Initial Closing Date (as defined below) by the several Underwriters
pursuant to the Underwriting Agreement (the “Initial Offering Shares”) and (ii)
the aggregate number of shares of Common Stock purchased on the Initial Closing
Date by the Mandatory Exchangeable Issuer pursuant to the Exchangeable Issuer
Purchase Agreement (the “Initial Exchangeable Shares” and, together with the
Initial Offering Shares, the “Initial Shares”).
 
(b)          Upon satisfaction or waiver by the parties to the Executive
Purchase Agreement of the conditions to closing of the sale of the Executive
Shares (the “Executive Share Purchase Closing”), on the closing date of the
Executive Purchase, simultaneously with the Executive Share Purchase Closing,
SBGC shall sell and transfer to the Company, and the Company shall purchase from
SBGC, the Executive Shares.
 
2

--------------------------------------------------------------------------------

(c)          The aggregate purchase price for the Initial Shares (the “Initial
Purchase Price”) shall be equal to (i) the sum of (x) the aggregate purchase
price for the Initial Offering Shares received by the Company from the several
Underwriters pursuant to the Underwriting Agreement plus (y) the aggregate cash
purchase price for the Initial Exchangeable Shares received by the Company from
the Mandatory Exchangeable Issuer pursuant to the Exchangeable Issuer Purchase
Agreement, plus (ii) the sale, assignment and transfer to SBGC of the Contingent
Value Right Note issued by the Mandatory Exchangeable Issuer to the Company
pursuant to the Exchangeable Issuer Purchase Agreement.
 
(d)          The aggregate purchase price for the Executive Shares shall be
equal to the aggregate purchase price for the Executive Shares to be received by
the Company from the Executive Purchaser (the “Executive Shares Purchase
Price”).
 
1.2         Closing.  The closing of the purchase of the Initial Shares (the
“Initial Closing”) shall be held at the offices of Sullivan & Cromwell LLP, at
125 Broad Street, New York, New York 10004 at the time specified for the first
closing in the Underwriting Agreement, subject to the satisfaction or waiver of
the conditions set forth in Section 1.3 below (the date on which the Initial
Closing actually occurs is referred to herein as the “Initial Closing Date”). 
At the Initial Closing:
 
(a)          SBGC shall deliver or cause to be delivered to the Company, to the
account specified by the Company in Annex A, all right, title and interest in
and to the Initial Shares free and clear of all liens, claims, security
interests and other encumbrances (collectively, “Encumbrances”), together with
all documentation reasonably necessary for transfer to the Company, which shall
in turn transfer to the Underwriters and the Mandatory Exchangeable Issuer, as
applicable, such right, title and interest; and
 
(b)          (i) the several Underwriters and the Mandatory Exchangeable Issuer,
as applicable, shall pay to the Company in immediately available funds by wire
transfer to an account specified by the Company in Annex B the net proceeds of
the Company Offering and the Mandatory Exchangeable Offering as consideration
for the Initial Offering Shares and the Initial Exchangeable Shares, as
applicable, which shall in turn immediately pay such net proceeds to SBGC, in
immediately available funds by wire transfer, in accordance with the
instructions provided by SBGC to the Company prior to the Initial Closing, net
of any fees, commissions, discounts and disbursements and expenses incurred and
to be borne by SoftBank pursuant to Sections 7.1 and, if then due and payable,
7.2 of the Framework Agreement, and (ii) the Company shall sell, assign and
transfer to SBGC the Contingent Value Right Note issued by the Mandatory
Exchangeable Issuer to the Company pursuant to the Exchangeable Issuer Purchase
Agreement.
 
1.3         Closing Condition.  The obligation of SBGC to sell the Initial
Shares to the Company and the obligation of the Company to purchase and pay for
the Initial Shares on the Initial Closing Date are subject to the simultaneous
consummation of the Company Offering and the Mandatory Exchangeable Placement
and to the condition that the representations and warranties of SBGC in Article
2 (in the case of the conditions to the Company’s obligations) and the Company
in Article 3 (in the case of the conditions to SBGC’s obligations) shall be true
and correct as of such Initial Closing Date as if then made.
 
3

--------------------------------------------------------------------------------

1.4         Subsequent Closings.  If additional closings occur pursuant to the
Underwriting Agreement or the Exchangeable Issuer Purchase Agreement, at the
Executive Share Purchase Closing or in a Subsequent Share Sale, and when the
Company is required to deliver shares of Common Stock pursuant to the exercise
of the Rights, then in each such case (each, a “Subsequent Offering Closing”),
as and when it occurs, there shall be a subsequent closing under this Repurchase
Agreement, so that in each case SBGC and, following the Project 6 LLC Transfer,
Project 6 LLC, shall sell to the Company, and the Company shall purchase from
SBGC and, following the Project 6 LLC Transfer, Project 6 LLC, the Repurchased
Shares to be delivered by the Company in the respective Subsequent Offering
Closing (it being acknowledged that it is the intention of the parties to
transfer the Repurchased Shares in accordance with Direction Instructions (as
defined below) provided in connection in advance of each such Subsequent
Offering Closing).  The occurrence of each Subsequent Offering Closing shall be
subject to the condition that the representations and warranties of the SoftBank
Parties in Article 2 (in the case of the conditions to the Company’s
obligations) and the Company in Article 3 (in the case of the conditions to
SBGC’s, and, following the Project 6 LLC Transfer, Project 6 LLC’s, obligations)
shall be true and correct as of the date of such Subsequent Offering Closing as
if then made.  The Company shall (i) in the case of any Subsequent Offering
Closing pursuant to the Underwriting Agreement or the Exchangeable Issuer
Purchase Agreement (or any subsequent underwriting, initial purchaser or similar
agreement as contemplated by Section 2.6 of the Framework Agreement), in the
case of the Executive Share Purchase or in connection with the exercise of
Rights, direct the several Underwriters (or additional underwriters or initial
purchasers, as applicable), Mandatory Exchangeable Issuer (or additional
exchangeable issuer, as applicable), Executive Purchaser or the transfer agent
that received the proceeds of the exercise of the Rights, as applicable, to pay
to the Company in immediately available funds by wire transfer, which shall in
turn immediately pay such net proceeds to SBGC and, following the Project 6 LLC
Transfer, Project 6 LLC, in immediately available funds by wire transfer, in
accordance with the instructions provided by SBGC and, following the Project 6
LLC Transfer, Project 6 LLC, to the Company prior to the Subsequent Offering
Closing as consideration for the Repurchased Shares, net of any fees,
commissions, discounts and disbursements incurred thereto and to be borne by
Softbank pursuant to Section 7.1 and, if then applicable, Section 7.2 of the
Framework Agreement (it being acknowledged that it is the intention of the
parties to effectuate such payments in accordance with Direction Instructions
provided in connection in advance of each such Subsequent Offering Closing), and
(ii) to the extent such Subsequent Offering Closing is an additional closing
under the Exchangeable Issuer Purchase Agreement, sell, assign and transfer to
SBGC and, following the Project 6 LLC Transfer, Project 6 LLC, the Contingent
Value Right Note issued by the Mandatory Exchangeable Issuer to the Company in
connection with such Subsequent Offering Closing pursuant to the Exchangeable
Issuer Purchase Agreement.  Each subsequent closing under this Repurchase
Agreement shall occur simultaneously with the respective Subsequent Offering
Closing to which it relates.  The parties acknowledge that the foregoing sales,
purchases and payments may be made pursuant to direction instructions in a form
consistent with Annexes A and B hereto (“Direction Instructions”).  The shares
of Common Stock sold in such subsequent closings, together with the Initial
Shares and the Executive Shares, are referred to herein together as the
“Repurchased Shares”.
 
4

--------------------------------------------------------------------------------

Article 2
REPRESENTATIONS AND WARRANTIES OF SBGC
 
SBGC hereby makes the following representations and warranties to the Company:
 
2.1         Existence.  SBGC is a private limited company incorporated and
existing under the laws of England and Wales.  Project 6 LLC is a limited
liability company organized and existing under the laws of the State of
Delaware.
 
2.2         Power and Authority.  Each of the SoftBank Parties has the full
right, power and authority to execute and deliver this Repurchase Agreement and
to perform its obligations hereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of this
Repurchase Agreement and the consummation of the transaction contemplated hereby
has been duly and validly taken.
 
2.3         Authorization.  This Repurchase Agreement has been duly authorized,
executed and delivered by or on behalf of each of the SoftBank Parties and
constitutes a valid and binding agreement of each of the SoftBank Parties
enforceable in accordance with its terms, except to the extent enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.
 
2.4         No Conflicts.  The execution, delivery and performance by each of
the SoftBank Parties of this Repurchase Agreement will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which such SoftBank Party is a
party or by which such SoftBank Party is bound, (b) result in any violation of
the provisions of the organizational documents of such SoftBank Party or (c)
result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (a) and (c) above, for any such conflict, breach,
violation or default that would not materially and adversely affect the sale of
the Repurchased Shares and the consummation of any other transaction herein
contemplated.
 
2.5         Title.  As of the date hereof and immediately prior to the delivery
of the Repurchased Shares at any closing under this Repurchase Agreement, SBGC
and, following the Project 6 LLC Transfer, Project 6 LLC is, the sole legal and
beneficial owner of, and hold, and will hold, good and valid title to the
Repurchased Shares, free and clear of all Encumbrances.


Article 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby makes the following representations and warranties to SBGC:
 
3.1         Existence.  The Company has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware.
 
3.2         Power and Authority.  The Company has the full right, power and
authority to execute and deliver this Repurchase Agreement and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Repurchase Agreement
and the consummation of the transaction contemplated hereby has been duly and
validly taken.
 
5

--------------------------------------------------------------------------------

3.3         Authorization.  This Repurchase Agreement has been duly authorized,
executed and delivered by or on behalf of the Company and constitutes a valid
and binding agreement of the Company enforceable in accordance with its terms,
except to the extent enforcement thereof may be limited by bankruptcy,
insolvency, reorganization or other laws affecting enforcement of creditors’
rights or by general equitable principles.
 
3.4         No Conflicts.  The execution, delivery and performance by the
Company of this Repurchase Agreement will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company is a party or by which the Company
is bound, (b) result in any violation of the provisions of the organizational
documents of the Company or (c) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (a) and (c)
above, for any such conflict, breach violation or default that would not
materially and adversely affect the purchase of the Repurchased Shares and the
consummation of any other transaction herein contemplated.
 
3.5         Company Board Approval.  The Board of Directors of the Company has
adopted resolutions in advance specifically approving, for purposes of Rule
16b-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Repurchase Transactions and any other transactions involving
dispositions to, or acquisitions from, the Company of the Common Stock or other
“equity securities” or “derivative securities” (each as defined for purposes of
Section 16 of the Exchange Act and the rules and regulations promulgated by the
Securities and Exchange Commission thereunder), including, but not limited to,
the Contingent Value Right Note(s), as may be carried out in connection with the
transactions contemplated herein.


Article 4
MISCELLANEOUS
 
4.1         Termination.  This Repurchase Agreement (a) may be terminated prior
to the Initial Closing (i) by mutual written consent of the Company and SBGC or
(ii) by either the Company or SBGC on or after 11:59 p.m. EDT on June 26th, 2020
if the Initial Closing shall not have occurred by such date, (b) shall terminate
without the need for further action by any party hereto if the Underwriting
Agreement has not been entered into by 11:59 p.m. EDT on July 2, 2020, or (c)
shall terminate without the need for further action by any party and
simultaneously with any termination of the Framework Agreement.
 
4.2         Further Assurances.  Each party hereto agrees to execute and
deliver, or cause to be executed and delivered, such agreements, instruments and
other documents, and take such other actions consistent with the terms of this
Repurchase Agreement, as the other party may reasonably require from time to
time in order to carry out the purposes of this Repurchase Agreement.
 
6

--------------------------------------------------------------------------------

4.3         Survival.  All representations and warranties contained herein or
made in writing by any party in connection herewith shall survive the execution
and delivery of this Repurchase Agreement and the consummation of the
transactions contemplated thereby.
 
4.4         Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Repurchase Agreement may be amended or waived only by written
agreement executed by the parties hereto.
 
4.5         Assignment; Binding Agreement.  This Repurchase Agreement and the
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto, and neither party may assign any of its rights
or delegate any of its obligations hereunder without the express written consent
of the other party.
 
4.6         No Third Party Beneficiaries.  Nothing in this Repurchase Agreement
shall convey any rights upon any person or entity which is not a party or a
successor or permitted assignee of a party to this Repurchase Agreement or the
Master Framework Agreement.
 
4.7         Entire Agreement.  This Repurchase Agreement constitutes the sole
and entire agreement among the parties with respect to the subject matter of
this Repurchase Agreement, and supersedes all prior representations, agreements
and understandings, written or oral, with respect to the subject matter hereof.
 
4.8         Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.  To the extent that
any such provision is so held to be invalid, illegal or unenforceable, the
parties shall in good faith use commercially reasonable efforts to find and
effect an alternative means to achieve the same or substantially the same result
as that contemplated by such provision.
 
4.9         Counterparts.  This Repurchase Agreement may be signed in any number
of counterparts, each of which shall be deemed an original (including signatures
delivered via facsimile or electronic mail) with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties hereto
may deliver this Repurchase Agreement by facsimile or by electronic mail and
each party shall be permitted to rely on the signatures so transmitted to the
same extent and effect as if they were original signatures.
 
7

--------------------------------------------------------------------------------

4.10       Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury.
 
(a)          THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF. In any action between the parties arising out of or relating to this
Repurchase Agreement, each of the parties (i) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware, (ii)
agrees that it will not attempt to deny or defeat such jurisdiction by motion or
other request for leave from such court, and (iii) agrees that it will not bring
any such action in any court other than the Court of Chancery for the State of
Delaware in and for New Castle County, Delaware, or, if (and only if) such court
finds it lacks subject matter jurisdiction, the federal court of the United
States of America sitting in the State of Delaware, and appellate courts
thereof, or, if (and only if) each of such Court of Chancery for the State of
Delaware and such federal court finds it lacks subject matter jurisdiction, any
state court within the State of Delaware. Service of process, summons, notice or
document to any party’s address and in the manner set forth in Section 4.12
shall be effective service of process for any such action. Each party hereto
irrevocably designates C.T. Corporation as its agent and attorney in fact for
the acceptance of service of process and making an appearance on its behalf in
any such claim or proceeding and for the taking of all such acts as may be
necessary or appropriate in order to confer jurisdiction over it before the
aforementioned courts and each party hereto stipulates that such consent and
appointment is irrevocable and coupled with in interest.
 
(b)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS REPURCHASE AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT AND ANY OF THE AGREEMENTS
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (iii) IT MAKES SUCH WAIVER VOLUNTARILY AND (iv) IT HAS BEEN INDUCED
TO ENTER INTO THIS REPURCHASE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 4.10(b).
 
4.11       Notices.
 
(a)          Unless otherwise provided in this Repurchase Agreement, all notices
and other communications provided for hereunder shall be dated and in writing
and shall be deemed to have been given (i) when delivered, if delivered
personally, sent by confirmed telecopy or sent by registered or certified mail,
return receipt requested, postage prepaid, provided that such delivery is
completed during normal business hours of the recipient, failing which such
notice shall be deemed to have been given on the next business day, (ii) on the
next business day if sent by overnight courier and delivered on such business
day within ordinary business hours and, if not, the next business day following
delivery; and (iii) when received, if received during normal business hours and,
if not, the next business day after receipt, if delivered by means other than
those specified above.  Such notices shall be delivered to the address set forth
below, or to such other address as a party shall have furnished to the other
party in accordance with this Section.
 
8

--------------------------------------------------------------------------------

If to SBGC, to:

SoftBank Group Capital Ltd
c/o SoftBank Group Corp.
Tokyo Shiodome Bldg.
1-9-1 Higashi-shimbashi
Minato-ku, Tokyo 105-7303
Japan
Attention:     Corporate Officer, Head of Legal Unit
e-mail:          sbgrp-legalnotice@g.softbank.co.jp and


sbgi-legal@softbank.com


If to the Company, to:

T-Mobile US, Inc.
12920 SE 38th Street
Bellevue, WA 98006
Attention: Broady Hodder
e-mail: Broady.Hodder@T-Mobile.com
 
4.12       Interpretation.  The headings contained in this Repurchase Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Repurchase Agreement.
 
4.13       Tax Treatment.  For U.S. federal income tax purposes, the parties
agree to treat the transactions contemplated by this Repurchase Agreement in
accordance with Article 4 of the Framework Agreement.


[Signature Page Follows]


9

--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Repurchase Agreement to be
executed and delivered as of the date first above written.
 

 
SOFTBANK GROUP CAPITAL LTD
             
By:
/s/ Michael Combes
     
Name:
Michael Combes
     
Title:
Director
             
T-MOBILE US, INC.
             
By:
/s/ J. Braxton Carter
     
Name:
J. Braxton Carter
     
Title:
Executive Vice President and Chief Financial Officer
 



[Signature Page to Share Repurchase Agreement]





--------------------------------------------------------------------------------